395 F.2d 770
Charles Wilton PETTY, Appellant,v.The STATE OF GEORGIA, Appellee.
No. 25560.
United States Court of Appeals Fifth Circuit.
June 14, 1968.

Appeal from the United States District Court for the Northern District of Georgia; Sidney O. Smith, Jr., Judge.
Charles Wilton Petty, pro se.
Arthur K. Bolton, Atty. Gen., Marion O. Gordon, Asst. Atty. Gen., John W. Hinchey, Atlanta, Ga., for appellee.
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District Judge.
PER CURIAM:


1
The judgment of the district court is Affirmed. Henderson v. Circuit Court, 5th Cir. 1968, 392 F.2d 551; Harper v. State of Missouri, 5th Cir. 1968, 395 F.2d 769.